FILED: October 28, 2015



                                      UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                 ___________________

                                     No. 12-4659 (L)
                                 (1:11-cr-00094-RDB-1)
                                 ___________________

UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

AARON GRAHAM

               Defendant - Appellant

------------------------------

ELECTRONIC FRONTIER FOUNDATION; NATIONAL ASSOCIATION OF
CRIMINAL DEFENSE LAWYERS; AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF MARYLAND; CENTER FOR DEMOCRACY &
TECHNOLOGY; AMERICAN CIVIL LIBERTIES UNION FOUNDATION

               Amici Supporting Appellant

                                 ___________________

                                      No. 12-4825
                                 (1:11-cr-00094-RDB-2)
                                 ___________________
UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

ERIC JORDAN

               Defendant - Appellant

------------------------------

ELECTRONIC FRONTIER FOUNDATION; NATIONAL ASSOCIATION OF
CRIMINAL DEFENSE LAWYERS; AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF MARYLAND; CENTER FOR DEMOCRACY &
TECHNOLOGY; AMERICAN CIVIL LIBERTIES UNION FOUNDATION

               Amici Supporting Appellant

                                 ___________________

                                      ORDER
                                 ___________________

        A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the government’s petition for

rehearing en banc, the court grants the government’s petition for rehearing en banc.

       No member of the court requested a poll on the petitions for rehearing en

banc filed by Appellants Graham and Jordan, and those petitions are denied.

Appellant Jordan’s petition for panel rehearing is also denied.

       The parties and amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days. The parties may

move, or the court may sua sponte order, the filing of supplemental en banc briefs
pursuant to Local Rule 35(d).

      This case is tentatively calendared for oral argument during the court’s

March 22-25, 2016, oral argument session.

                                      For the Court

                                      /s/ Patricia S. Connor, Clerk